Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, 9, 21, 23, 25, 27, 29, 33, 45, and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137776 A1 to Yang (IDS filed 10/9/2019) in view of US 2007/0269382 A1 Santra (IDS filed 10/9/2019).  Yang teaches a composition comprising a polymer or oligomer formed from one or more monomers of formula A1, one or more monomers of formula B1, one or more monomers of formula F, and an imaging agent (paragraphs 13-14) wherein X1, X2 and X3 are each oxygen; R1, R2, R3 and R4 are each H; Mis a metal cation; R6, R7 and RB are each H; R15 ('R7') is an amino acid side chain, and n and mare each ranging from 1 to 20 (paragraphs 57-63).  The polymer is luminescent in the near IR region (paras 115 and 117).  The polymer is crosslinked to form a polymer network (paragraphs  31 and 111).  The composition may further comprise nanoparticles dispersed in the polymer (paragraphs 98 and 101).  Yang discloses a scaffold, a graft and a film comprising the composition (paragraphs 77, 98, and 112). 
Yang fails to teach the inclusion of an MRI contrast agent as part of a pendant from a backbone of the polymer or oligomer.  
Santra teaches that MRI contrast agents are a form of imaging agent (paragraphs 11 and 131). The MRI contrast agent comprises a lanthanide metal ion selected from Gd (paragraph 131).  The MRI contrast agent comprises a metal coordination compound selected from the structure of J2 wherein M represents a metal-containing portion of the MRI contrast agent, and more  specifically the MRI contrast agent comprises Gd-DTPA (paragraph 131).  Santra teaches covalent attachment of the MRI contrast agent to polymers (paragraphs 25 and 158).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the MRI contrast agents of Santra in the composition of Yang. The motivation to do this is that Yang teaches of use of its composition with imaging agents, and by incorporating MRI contrast agents into Yang, the composition of Yang can be use in MRI imaging.  It would have been obvious to try covalent attachment of the contrast agent as a pendant group to the polymer as there are only two choices for attachment of the contrast agent: (1) covalent attachment and (2) non-covalent attachment.  It would have been obvious to try covalent attachment owing to the few possible choices.  Further,   Santra teaches covalent attachment of MRI contrast agents to polymers.  When looking for places for covalent attachment, the artisan would recognize that the OH and/or COOH moieties on the polymer of Yang are functional groups commonly used to form covalent bonds in polycondensation reactions, and would have found it obvious to use these functional groups to create a covalent bond, as is common in the art.  It would have been further obvious to ensure that there was a sufficient amount of MRI contrast agent in the composition for the composition to be detectable by MRI, and in this way, would have found at least about 5 wt% MRI contrast agent through routine experimentation.
Applicant argues that the present claims require that an MRI aent be part of or pendant from the backbone of the polymer or oligomer.  Only when contrast agent monomers participate in polycondensation reaction with other claimed monomers can this moiety be part of the backbone or a pendant from the backbone.  Even if the artisan would have been motiviated to combine Yang’s and Santra’s teachings, the formed polymer would be different, as in this case, a fully prepared polymer of Yang is combined with nanoparticles of Santra.  The artisan would understand that there is no exception that he compound formed from incorporating nanoparticles of Santra into the already formed polymer of Yang would have the same structure.  Even if assuming for the sake of argument that nanoparticles of Santra can form chelates with the polymer of Yang, such a polymer would be distinctly different from the polymer formed by the reaction of the recited monomers that include the contrast agent.  Further, applicant has amended claim 1 to recite that the polymer is crosslinked.  Yang discloses a crosslinked polymer.  Thus, one of skill in the art would have combined Yang’s polymer with the contrast agent nanoparticles of Santra, again, the composition would be different.  Since the contrast agent monomer of the present invention participates in the formation of the polymer itself, the formed crosslinked polymer will be different from the polymer formed from a combination of Yang and Santra.
Applicant’s arguments have been fully considered but are not found persuasive.  Claim 1 newly requires “wherein the polymer or oligomer is crosslinked to forma polymer network.”  As conceded by applicant Yang teaches this limitation, but applicant argues that as the polymer or oligomer is crosslinked and subsequently a monomer comprising an MRI contrast agent is added, this would result in a different structure, as, in applicant’s interpretation of the claims, the claims require the monomer comprising the MRI contrast agent to be reacted with the other monomers prior to crosslinking.  However, this limitation nowhere appears in the claim.  What is claimed is a polymer or oligomer formed from reacting components a), b), c), and d), and a separate limitation requires the polymer or oligomer end product be crosslinked to in crosslinked form to form a polymer network.   There is no requirement that a), b), c), and d) are first reacted to form a polymer or oligomer, and then polymer formed by reacting a), b), c), and d) are subsequently crosslinked.  The claims are open to any polymer or oligomer formed from reacting a), b), c), d) (in any order) provided the end product polymer or oligomer is crosslinked.  For example, the claims are open to a polymerization reaction of a), b), and c), then a crosslinking step, then reaction of d with the crosslinked network which would be a crosslinked polymer network.  This is a polymer or oligomer formed from reacting a), b), c), and d), wherein the polymer or oligomer is crosslinked to form a polymer network. The examiner agrees that Yang does not teach covalent bonding of an MRI contrast agent to its polymer.  In view of Santra, however, it would have been obvious incorporate a MRI contrast agent into the composition of Yang.  The motivation to do this is that Yang teaches of use of its composition with imaging agents, and by incorporating MRI contrast agents into Yang, the composition of Yang can be use in MRI imaging.   It would have been obvious to try covalent attachment of the contrast agent to the polymer as there are only two choices for attachment: (1) covalent attachment and (2) non-covalent attachment.  It would have been obvious to try covalent attachment owing to the few possible choices.  Further, Santra teaches covalent attachment of MRI contrast agents to polymers (paragraphs 25 and 158). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 5, 2022